Citation Nr: 1231720	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  07-24 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to March 1981 and from September 1990 to June 1991.  The Veteran had inactive duty training (INACDUTRA) between the two periods of active duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 and July 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In May 2011, the Board remanded this case so that the Veteran could be afforded a Board hearing.  

In August 2011, the Veteran testified before the undersigned via video conference from the RO.

In August 2012, the Veteran submitted additional medical evidence.  In attached correspondence, the Veteran specifically waived agency of original jurisdiction consideration.  See 38 C.F.R. § 20.1304 (2012).  

In his August 2012 correspondence, the Veteran also contends that he was previously misdiagnosed with Crohn's disease, and that now he has the appropriate diagnosis of irritable bowel syndrome (IBS), for which he should be awarded service connection.  See Veteran's Statement, August 14, 2012.  As Crohn's disease and IBS are different disease processes, the claim of entitlement to service connection for IBS is referred back to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran currently suffers from Crohn's disease as a result of a disease or injury incurred in active duty service.


CONCLUSION OF LAW

Crohn's disease was not incurred or aggravated in active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him of the information and evidence he is responsible for providing versus the information and evidence VA will obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Accordingly, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VCAA letters were sent in January 2002, June 2003, January 2009, May 2009, August 2009, and September 2009.  The letters, especially in combination, indicated the type of evidence and information needed to substantiate the claim and apprised the Veteran of his and VA's respective responsibilities in obtaining this supporting evidence.  The letters also notified the Veteran that a "downstream" disability rating and an effective date for the award of benefits would be assigned if service connection was granted, in compliance with the holding set forth in Dingess/Hartman, supra.

The Veteran was also provided a hearing before the undersigned Acting Veterans Law Judge (VLJ), during which the Veteran presented oral argument in support of the claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with this regulation.  These two duties consist of:  (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the presiding acting VLJ discussed the elements of the claim that were lacking to substantiate the claim when previously considered.  To this end, the three essential requirements of service connection were essentially explained to the Veteran.  In addition, the presiding acting VLJ sought to identify any pertinent evidence not then of record that might have been overlooked or was outstanding that might substantiate the claim.  

For example, the acting VLJ discussed with the Veteran that it would be useful if he submitted supporting evidence from his physician, attributing current disability to service.  Although the Veteran said that he would submit this evidence, he did not do so.  Rather, he submitted duplicative evidence, with a waiver of initial jurisdiction form, but this evidence did not contain a medical opinion despite the Veteran's prior statement during his hearing that he would submit an opinion.  38 C.F.R. §§ 20.800, 20.1304 (2011).  See, too, Haney v. Nicholson, 20 Vet. App. 301 (2006) (indicating that, when a VLJ at a hearing exercises discretion to leave the record open for the appellant to submit evidence pursuant to 38 C.F.R. § 20.709, the VLJ must set a deadline as to how long the record will remain open, and if such deadline is not set at the hearing, fair process requires the Board to subsequently set a deadline by which the record will close and notify the appellant of that deadline before the claim can be adjudicated).

Neither the Veteran nor the Veteran's representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has identified any prejudice in the conducting of that Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits as he fully explained the relevant contentions and medical history and why it is his belief this disorder is linked to military service.  As such, the Board finds that, consistent with Bryant and Haney, the presiding acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board, resultantly, may proceed to adjudicate this claim based on the current record.

Regarding the duty to assist, VA also satisfied this obligation in terms of obtaining all potentially relevant evidence concerning this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records (STRs), VA medical treatment records, identified private medical records including penal institution records, and Social Security Administration records were obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that any additional evidence, relevant to this claim, is available and not part of the claims file.  The Veteran also was provided a VA compensation examination, including for a medical nexus opinion concerning the etiology of the claimed Crohn's disease and any potential relationship with military service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The medical nexus opinion obtained is responsive to the determinative issue of causation, so additional examinations and opinions are not needed.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  The examination of record is adequate to address all pertinent concerns, as the claims file was reviewed for the relevant medical and other history, the Veteran examined, the findings reported in sufficient detail, and there was discussion of the underlying medical rationale, which is where most of the probative value of an opinion is derived.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The VA examination report is thorough and supported by the record.  The records taken as a whole satisfy 38 C.F.R. § 3.326.


In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

II.  The Merits of the Claim

The Veteran contends that he currently suffers from Crohn's disease as a result of his time in active duty service.  The Board disagrees.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153;  C.F.R. §§ 3.303, 3.304, 30306.  

Service connection may be granted for disability resulting from disease or injury incurred during active duty for training (ACDUTRA), or injuries suffered during INACDUTRA.  See 38 U.S.C.A. §§  101(24), 106.  

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.
Active military service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).

Generally, an individual who has only Reserve or National Guard service (ACDUTRA or INACDUTRA with no active duty) is not a veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  Thus, service connection on a presumptive basis is not available where the only service performed is ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

In this case, service connection for Crohn's disease is claimed.  That disability is not an injury, but a disease; thus incurrence or aggravation during the Veteran's active duty is for consideration.  

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.


If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Under § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Savage v. Gober, 10 Vet. App. 494-97 (1997); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. At 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).


A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Medical evidence is not always, or categorically, required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  The Veteran is competent to report the Veteran can observe and feel through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Service connection may be granted for a disease first diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

As noted above, competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Indeed, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.  Buchanan; see also Rucker and Layno.  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Buchanan at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

In the present case, the Veteran is certainly competent to report abdominal complaints, such as vomiting, nausea, diarrhea, reflux, and other similar problems.  See Barr; Jandreau; Layno.  However, he is not competent to provide a probative opinion on a matter requiring medical training and expertise, such as determining which abdominal complaints are due to a specific diagnosis, particularly since he has more than one diagnosis involving abdominal complaints.  See Rucker; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Accordingly, since this matter is complex in nature, the Veteran was afforded a VA examination and a professional VA medical opinion was obtained to resolve this complicated question. 

Historically, the STRs do not reflect any treatment or diagnosis of Crohn's disease or any specific disorder of the colon.  They do reflect that the Veteran was treated for abdominal complaints and medical problems such as vomiting and diarrhea.  In addition, in 1985, the Veteran was treated for appendicitis (separate from the stomach complaints).  

The STRs reflect that on examinations in September 1989 and August 1990, the Veteran denied having frequent indigestion as well as stomach, liver, or intestinal trouble.  Physical examinations yielded normal findings.  Subsequently, the Veteran was diagnosed as having gastroesophageal reflux disease (GERD).  In addition, during his second period of service, in October 1990, the Veteran was seen for various abdominal complaints including gas pain, discomfort, as well as a bloating sensation in the retrosternal area, sometimes after eating and aggravated by fatty foods.  He was diagnosed as having acute gastritis versus esophagitis.  On a May 1991 redeployment examination, the Veteran denied having frequent indigestion as well as stomach, liver, or intestinal trouble.  Physical examination yielded normal findings.

Post-service, a September 1993 VA examination revealed that the Veteran had right upper quadrant pain with a history of biliary sludge.  A May 1995 VA examination yielded a diagnosis of small sliding hernia with GERD.

The current claim on appeal is for Crohn's disease, which the Veteran maintains has been manifest by abdominal complaints, since service.  The Veteran was initially diagnosed as having Crohn's disease years after service, in 2000.  That fact is undisputed and was admitted by the Veteran at his personal hearing.  Specifically, the Veteran was treated at the Coosa Valley Baptist Medical Center where he underwent abdominal testing as well as a laparotomy and ileocectomy.  He was initially diagnosed as having inflammatory bowel disease, but the diagnosis was revised to Crohn's disease.  Thereafter, he has continued to be treated for Crohn's disease as well as GERD.  

In a lay statement, S.R., Jr., indicated that he served with the Veteran in the Persian Gulf and knew that the Veteran had a lot of medical problems, including stomach problems.  This individual was not otherwise specific regarding any exact complaints that were described to him, anything he observed, or any diagnoses that were reported to him.  The Board accepts as competent the fact that the Veteran had stomach complaints while serving in the Persian Gulf and he and S.R. have likewise credibly reported that stomach symptoms occurred during service.  

In October 2009, the Veteran was afforded a VA examination to resolve current diagnoses and determine if any current diagnosis is related to the in-service complaints or otherwise to service.  The claims file was reviewed.  At that time, the Veteran stated that he developed abdominal pain, cramping, diarrhea, acid reflux, nausea, and vomiting in 1991 while he was serving in the Persian Gulf.  The Veteran went on sick call and was placed on Zantac and diagnosed as having GERD.  The examiner noted that the STRs reflect a record of treatment where the diagnosis was acute gastritis versus esophagitis.  The examiner indicated that the Veteran was given antacids and Gaviscon.  He was later treated for continued abdominal pain in 1993 (after service).  The examiner indicated that the Veteran was also seen for abdominal pain, cramping, nausea, and vomiting in 2000.  The Veteran underwent a laparotomy and an ileocectomy.  He was diagnosed with inflammatory bowel disease and, ultimately, Crohn's disease.  In 2001, he underwent a colonoscopy, which was normal.  The examiner noted that the Veteran had been continuously treated for Crohn's disease and took medication for this disorder.  He also continued to have cramping and diarrhea after meals as well as acid reflux and heartburn.  He had another colonoscopy in October 2009, and had benign polyps removed.  Physical examination confirmed the prior diagnoses of Crohn's disease and GERD.

The examiner provided an opinion that Crohn's disease was less likely as not caused by or a result of stomach pain in service while GERD was as likely as not related to service.  The examiner noted that the Veteran was diagnosed with acute gastritis versus esophagitis during service and later underwent surgery in 2000, after service, at which time he was diagnosed as having inflammatory bowel disease and, ultimately, diagnosed as having Crohn's disease.  The examiner opined that during service, the Veteran's symptoms were consistent with GERD.  The examiner stated that the most common initial symptoms of Crohn's disease were abdominal pain, cramping, and diarrhea.  The examiner explained that pain usually arises at or below the naval, often in the lower right portion of the abdomen and the pain tends to show up after eating.  Other symptoms may include loss of appetite, rectal bleeding, weight loss, fever, joint pain, fatigue, anal skin tags and fistulas.  However, the examiner felt that there was not enough evidence in the claims file to justify that there was Crohn's disease during service, but the examiner essentially indicated that the evidence did show GERD was incurred in and related to service.  

A February 2010 rating decision granted service connection for GERD.  In July 2010, the Veteran was afforded a VA examination in conjunction with a claim for a higher rating for GERD.  Crohn's disease was not addressed in that examination report.

The Board attaches significant probative value to the October 2009 VA examiner's opinion, as it is well reasoned, detailed, consistent with other evidence of record to the extent there often has not been any underlying diagnosis, and included consideration of the Veteran's relevant medical history, including his specific complaints and symptoms in service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The Board finds this VA examiner's opinion to be particularly probative as it was rendered by a person having the medical competence and qualifications to comment on these determinative issues of diagnosis and causation and contained the required discussion of the opinion's underlying medical rationale.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Neives-Rodriguez (indicating most of the probative value of an opinion comes from its underlying reasoning, not just from mere review of the claims file, although that, too, has its importance if evidence in the file may affect the underlying basis of the opinion such as by revealing relevant facts).  The VA examiner partly based the opinion on a review of the claims file.  The Veteran's various abdominal complaints were considered, but the examiner concluded that the in-service complaints were etiologically related to the Veteran's GERD, not Crohn's disease.  While the Veteran has basically claimed that there were overlapping symptoms between his GERD and Crohn's disease, the examiner is more qualified to distinguish which symptoms were due to GERD as opposed to Crohn's disease and that the inservice symptoms were related to the GERD disorder and not Crohn's disease, even if the two disorders have common symptoms.  Complicated matters such as this one can be resolved by medical professionals since health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  Conversely, the Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Board finds that the VA examiner's opinion is more probative than the Veteran's personal assertions to the contrary because the examiner has medical expertise and training that the Veteran does not possess.  The Veteran is credible in his report of abdominal symptoms and is also certainly competent to report his various abdominal symptoms, but he is not competent to ascribe them to a particular diagnosis, especially since there is more than one diagnosis, or, in turn, relate the diagnosed Crohn's disease to his military service particularly when, as here, there is a countervailing medical comment.

The Veteran has been granted service connection for GERD, in part based on the October 2009 examiner's medical opinion that the inservice abdominal complaints were manifestations of that disorder and associated with that disorder which thereafter continued after service and to the present time.  While Crohn's disease has some similar symptoms according to the VA examiner, this disorder developed independent of service and was diagnosed many years after the Veteran separated from service.  The Veteran's assertions are outweighed by the medical opinion, as noted, in this case.  Thus, the Board finds that Crohn's disease is not attributable to or related to service.  The evidence therefore is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule, that is, other than to the extent mentioned.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The preponderance of the evidence instead is against the claim of service connection for Crohn's disease and it must be denied.





	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for Crohn's disease is denied.  



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


